United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2193
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Ellis Scott Tooles

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: January 23, 2019
                             Filed: February 5, 2019
                                  [Unpublished]
                                  ___________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Ellis Tooles directly appeals his sentence after he pleaded guilty to a child
pornography offense under a plea agreement containing an appeal waiver. The district
court1 imposed a 300-month prison term. Tooles’s counsel has moved to withdraw

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court abused its discretion in not imposing a lower sentence. On appeal,
Tooles has moved for appointment of new counsel.

       We conclude that the appeal waiver is enforceable and applicable to the issues
raised by Tooles. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (the
validity and applicability of an appeal waiver is reviewed de novo); United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (an appeal waiver will be
enforced if the appeal falls within the scope of the waiver, the defendant knowingly
and voluntarily entered into the plea agreement and the waiver, and enforcing the
waiver would not result in a miscarriage of justice). We have also independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and we conclude that
there are no non-frivolous issues for appeal outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal, grant counsel’s motion to withdraw, and deny
as moot Tooles’s motion for appointment of new counsel.
                        ______________________________




                                          -2-